Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over the prior art of record. The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system and a program product 
comprising: receiving a first message from a user for requesting a change to a parameter associated with an existing Ethernet service, the existing Ethernet service includes routing data from a user device associated with the user to a destination device via a first service provider and a second service provider; determining, by the each service provider, whether resources are available in their  network associated with the service provider to fulfill the requested change; sending a second message to the user, the second message indicates whether the change to the parameter associated with the existing Ethernet service is accepted; and in response to determining that the change is accepted, automatically implementing the change for the existing Ethernet service at set forth in the independent claims 1, 11, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”
Additional References
The examiner as of general interest cites the following references.
a. 	Ranganathan et al, U.S. Patent No. 10,015,115 B2. 
b. 	Klessig et al, U.S. Patent No. 8,392,509 B1.
c. 	Waldrop et al, U.S. Patent No. 8,379,656 B2.
d. 	Chen et al, U.S. Patent Application Publication No. 2009/0287809 A1. 
e. 	Wu, U.S. Patent Application Publication No. 2009/0122811 A1. 
Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.



/BHARAT BAROT/Primary Examiner, Art Unit 2453                 

                                                                                                                                                                                       April 08, 2021